Exhibit 10.17

COMMON STOCK PURCHASE WARRANT

To Purchase Shares of Common Stock of

ACCENTIA BIOPHARMACEUTICALS, INC.

AND/OR

BIOVEST INTERNATIONAL, INC.

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,                          (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after November 17, 2010 (the “Initial Exercise Date”)
and on or prior to the close of business on the three (3) year anniversary of
the Initial Exercise Date (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Accentia Biopharmaceuticals, Inc., a Florida
corporation (the “Company”), (x) up to              shares (the “Warrant
Shares”) of common stock, par value $.001 per share, of the Company (the “Common
Stock”) or (y) up to                  shares (the “BVTI Warrant Shares”) of
common stock, par value $.01 per share (the “BVTI Common Stock”), of Biovest
International, Inc., a Delaware corporation (“BVTI”), or (z) any combination
thereof. Notwithstanding anything to the contrary contained in this Warrant, the
total number of BVTI Warrant Shares issuable hereunder shall be reduced on a
share by share basis by the number of shares of BVTI Common Stock issued to the
Holder upon (i) the exchange of any amount outstanding under the Debentures (as
defined below) into shares of BVTI Common Stock, or (ii) the release of shares
of BVTI Common Stock to the Holder upon an Event of Default (as defined in the
Debentures) under the Debentures, subject, in each case, to the maximum number
of shares of BVTI Common Stock issuable to a Holder pursuant to the Pledge
Agreement (as defined below) as described in Section 3(b)(v) therein. The
purchase price of one share of Common Stock under this Warrant shall be equal to
the Exercise Price, as defined in Section 2(b). The purchase price of one share
of BVTI Common Stock under this Warrant shall be equal to the BVTI Exercise
Price, as defined in Section 2(b). This Warrant and the Warrant Shares and the
BVTI Warrant Shares issuable upon exercise of this Warrant are issued by the
Company, pursuant to Section 1145 of the Bankruptcy Code and Article 5.6.1.8 of
the Plan (as defined below), in exchange for the Holder’s claims against the
Company, and are exempt from the requirements of Section 5 of the Securities Act
and state and local securities laws and requirements by virtue of Section 1145
of the Bankruptcy Code.

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Warrant, the following terms shall have the following
meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

1



--------------------------------------------------------------------------------

“Bankruptcy Case” means, collectively, the cases of the Company and its
Subsidiaries pending before the Bankruptcy Court under Chapter 11 of the
Bankruptcy Code, and jointly administered under Case No. 8:08-bk-17795-KRM.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division.

“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg, L.P.
(“Bloomberg”) determined as of the day of consummation of the applicable
Fundamental Transaction for pricing purposes and reflecting (A) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
time between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date, (B) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the Trading Day immediately following the public announcement of
the applicable Fundamental Transaction, (C) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being
offered in such Fundamental Transaction and (D) a remaining option time equal to
the time between the date of the public announcement of the applicable
Fundamental Transaction and the Termination Date.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“BVTI Subsidiary” means any subsidiary of BVTI as of the Initial Exercise Date
and shall, where applicable, also include any direct or indirect subsidiary of
BVTI formed or acquired after the date hereof.

“BVTI VWAP” means, for any date, the price of the BVTI Common Stock determined
by the first of the following clauses that applies: (a) if the BVTI Common Stock
is then listed or quoted for trading on a Trading Market, the volume weighted
average price per share of the BVTI Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the BVTI Common Stock is then
listed or quoted for trading as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time));
(b) if the BVTI Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the BVTI Common Stock are then reported in the
“Pink Sheets” published by Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the BVTI Common Stock so reported for such date; or (c) in all other
cases, the fair market value of a share of BVTI Common Stock as

 

2



--------------------------------------------------------------------------------

determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company.

“Common Stock Equivalents” means any securities of the Company, the
Subsidiaries, or the BVTI Subsidiaries which would entitle the holder thereof to
acquire at any time Common Stock or BVTI Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock or BVTI
Common Stock.

“Debentures” means the 8.50% Secured Convertible Debentures Due May 17, 2012
issued by the Company to the Holder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Plan” means the First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of August 16, 2010, as modified by the
First Modification to First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of October 25, 2010 and as further
modified from time to time, as filed in the Bankruptcy Case.

“Pledge Agreement” means that certain Pledge Agreement, dated as of November 17,
2010, executed by the Company in favor of the Holders.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means any subsidiary of the Company as of the Initial Exercise Date
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Trading Day” means a day on which a Trading Market is open for trading;
provided that, if the Common Stock or the BVTI Common Stock, as applicable, is
not on a Trading Market, then as reported on any day in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices).

 

3



--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock or the BVTI Common Stock, as applicable, is listed or quoted for
trading on the date in question: the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the OTCQB Marketplace, or the OTC Bulletin Board (or any successors to
any of the foregoing).

“Transfer Agent” means StockTrans, Inc. or any successor transfer agent engaged
by the Company or BVTI.

“Variable Rate Transaction” means a transaction in which the Company or BVTI
(i) issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive, additional
shares of Common Stock or BVTI Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock or BVTI
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or BVTI or the
market for the Common Stock or the BVTI Common Stock or (ii) enters into any
agreement, including, but not limited to, an equity line of credit, whereby the
Company or BVTI may sell securities at a future determined price.

“VWAP” means, for any date, the price of the Common Stock determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted for trading on a Trading Market, the volume weighted average
price per share of the Common Stock for such date (or the nearest preceding
date) on the Trading Market on which the Common Stock is then listed or quoted
for trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock
is not then listed or quoted for trading on a Trading Market and if prices for
the Common Stock are then reported in the “Pink Sheets” published by Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported for such date; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise annexed hereto (“Notice of Exercise”); and, within three
(3) Trading Days of the date said Notice of

 

4



--------------------------------------------------------------------------------

Exercise is delivered to the Company, the Company shall have received payment of
the aggregate Exercise Price and/or the aggregate BVTI Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank. Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Warrant Shares and/or BVTI Warrant Shares
available hereunder and this Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares and/or BVTI Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares and/or BVTI Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares and/or BVTI Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares and/or BVTI Warrant Shares purchased and the dates of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such Notice of Exercise. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this Section 2(a), following the purchase of a
portion of the Warrant Shares and/or BVTI Warrant Shares available hereunder,
the number of Warrant Shares and/or BVTI Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated in the first
paragraph of this Warrant. This Warrant is exercisable proportionately into
Warrant Shares and/or BVTI Warrant Shares, but is not exercisable into the full
number of both Warrant Shares and BVTI Warrant Shares. For every Warrant Share
purchased, a proportionate number of BVTI Warrant Shares shall cease to be
purchasable and vice versa. By way of example, if this Warrant were initially
exercisable for up to 2,000 Warrant Shares and up to 1,000 BVTI Warrant Shares,
and the Holder subsequently exercises this Warrant to purchase 500 Warrant
Shares, then, after such exercise, the maximum number of BVTI Warrant Shares for
which this Warrant could be exercised would be 750 BVTI Warrant Shares.
Likewise, if this Warrant were initially exercisable for up to 2,000 Warrant
Shares and up to 1,000 BVTI Warrant Shares, and the Holder subsequently
exercises this Warrant to purchase 500 BVTI Warrant Shares, then, after such
exercise, the maximum number of Warrant Shares for which this Warrant could be
exercised would be 1,000 Warrant Shares.

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $1.50, subject to adjustment hereunder (the “Exercise Price”)
and the exercise price per share of the BVTI Common Stock under this Warrant
shall be $1.50, subject to adjustment hereunder (the “BVTI Exercise Price”).

c) [RESERVED]

d) Exercise Limitations.

 

  i.

Holder’s Restrictions Applicable to the Common Stock. The Company shall not
effect any exercise of this Warrant, and a Holder shall not have the right to
exercise any portion of this Warrant, to the extent that after

 

5



--------------------------------------------------------------------------------

 

giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates and any
other Person acting as a group together with the Holder or any of the Holder’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents),
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this
Section 2(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act, it being acknowledged by the Holder that the
Company is not representing to the Holder that such calculation is in compliance
with Section 13(d) of the Exchange Act and the Holder is solely responsible for
any schedules required to be filed in accordance therewith. To the extent that
the limitation contained in this Section 2(d)(i) applies, the determination of
whether this Warrant is exercisable into Common Stock (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable into Common Stock
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act. For purposes of this
Section 2(d)(i), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q Quarterly Report or Form
10-K Annual Report, as the case may be, (y) a more recent public announcement by
the Company, or (z) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two (2) Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common

 

6



--------------------------------------------------------------------------------

 

Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder, upon not less than 61 days’ prior notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(d)(i), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this
Section 2(d)(i) shall continue to apply. Any such increase or decrease will not
be effective until the 61st day after such notice is delivered to the Company.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(d)(i) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

  ii.

Holder’s Restrictions Applicable to the BVTI Common Stock. The Company shall not
effect any exercise of this Warrant, and a Holder shall not have the right to
exercise any portion of this Warrant, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates and any other Person acting as
a group together with the Holder or any of the Holder’s Affiliates) would
beneficially own in excess of the BVTI Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
BVTI Common Stock beneficially owned by the Holder and its Affiliates shall
include the number of shares of BVTI Common Stock issuable upon exercise of this
Warrant with respect to which such determination is being made, but shall
exclude the number of shares of BVTI Common Stock which would be issuable upon
(A) exercise of the remaining, nonexercised portion of this Warrant beneficially
owned by the Holder or any of its Affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of BVTI or the
Company that are exercisable, convertible or exchangeable into or for BVTI
Common Stock (including, without limitation, any other Common Stock
Equivalents), subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2(d)(ii), beneficial ownership shall be calculated in accordance with
Section 13(d)

 

7



--------------------------------------------------------------------------------

 

of the Exchange Act, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 2(d)(ii) applies, the determination of
whether this Warrant is exercisable into BVTI Common Stock (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of this Warrant is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Warrant is exercisable into BVTI Common
Stock (in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to the BVTI Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act. For purposes of
this Section 2(d)(ii), in determining the number of outstanding shares of BVTI
Common Stock, a Holder may rely on the number of outstanding shares of BVTI
Common Stock as reflected in (x) BVTI’s most recent Form 10-Q Quarterly Report
or Form 10-K Annual Report, as the case may be, (y) a more recent public
announcement by BVTI, or (z) any other notice by BVTI or the Transfer Agent
setting forth the number of shares of BVTI Common Stock outstanding. Upon the
written or oral request of a Holder, the Company shall cause BVTI, within two
(2) Trading Days, to confirm orally and in writing to the Holder the number of
shares of BVTI Common Stock then outstanding. In any case, the number of
outstanding shares of BVTI Common Stock shall be determined after giving effect
to the conversion, exchange or exercise of securities of BVTI or the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of BVTI Common Stock was reported. The
“BVTI Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
BVTI Common Stock outstanding immediately after giving effect to the issuance of
shares of BVTI Common Stock issuable upon exercise of this Warrant. The Holder,
upon not less than 61 days’ prior notice to BVTI, may increase or decrease the
BVTI Beneficial Ownership Limitation provisions of this Section 2(d)(ii),
provided that the BVTI Beneficial Ownership Limitation in no event exceeds 9.99%
of the number of shares of the BVTI Common Stock outstanding immediately after
giving effect to the issuance of shares of BVTI Common Stock upon exercise of
this Warrant held by the Holder and the provisions of this Section 2(d)(ii)
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to BVTI. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the

 

8



--------------------------------------------------------------------------------

 

terms of this Section 2(d)(ii) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended BVTI Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

e) Mechanics of Exercise.

i. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit or Withdrawal at Custodian System (“DWAC”) if the Company
and/or BVTI, as applicable, is then a participant in DWAC, and otherwise by
physical delivery to the address specified by the Holder in the Notice of
Exercise, in either case within three (3) Trading Days after the delivery to the
Company of the Notice of Exercise, surrender of this Warrant to the Company (if
required), and payment to the Company of the aggregate Exercise Price and/or
aggregate BVTI Exercise Price, as applicable, as set forth above (the “Warrant
Share Delivery Date”). This Warrant shall be deemed to have been exercised on
the date the Exercise Price and/or BVTI Exercise Price, as applicable, is
received by the Company. The Warrant Shares and/or BVTI Warrant Shares shall be
deemed to have been issued, and the Holder (or any other person so designated to
be named as holder in the Notice of Exercise) shall be deemed to have become a
holder of record of such shares for all purposes, as of the date this Warrant
has been exercised by payment to the Company of the Exercise Price and/or BVTI
Exercise Price, as applicable, and all taxes required to be paid by the Holder,
if any, pursuant to Section 2(e)(vi) prior to the issuance of such shares have
been paid. If the Company fails for any reason to deliver to the Holder
certificates evidencing the Warrant Shares and/or BVTI Warrant Shares subject to
a Notice of Exercise by the second Trading Day following the Warrant Share
Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares and/or BVTI
Warrant Shares subject to such Notice of Exercise (based on the VWAP of the
Common Stock or the BVTI VWAP of the BVTI Common Stock, as applicable, on the
date of the applicable Notice of Exercise), $10 per Trading Day (increasing to
$20 per Trading Day on the fifth Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such second Trading Day following the
Warrant Share Delivery Date until such certificates are delivered.

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Shares and/or BVTI

 

9



--------------------------------------------------------------------------------

Warrant Shares, deliver to a Holder a new Warrant evidencing the rights of such
Holder to purchase the unpurchased Warrant Shares and/or BVTI Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

iii. Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares and/or BVTI Warrant Shares pursuant to Section 2(e)(i) by the
Warrant Share Delivery Date, then, the Holder will have the right to rescind
such exercise.

iv. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares (or if the
Company fails to cause BVTI or BVTI’s Transfer Agent to transmit to the Holder a
certificate or the certificates representing the BVTI Warrant Shares) pursuant
to an exercise on or before the Warrant Share Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock or BVTI Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares or BVTI Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock or BVTI Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares or BVTI Warrant Shares, as
applicable, that the Company was required to deliver (or cause to be delivered)
to the Holder in connection with the exercise at issue times (2) the price at
which the sell order giving rise to such purchase obligation was executed, and
(B) at the option of the Holder, either reinstate the portion of this Warrant
and equivalent number of Warrant Shares and/or BVTI Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock or BVTI Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (A) of the immediately preceding sentence
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In and, upon request of the Company, evidence of the amount
of such loss. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation,

 

10



--------------------------------------------------------------------------------

a decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver (or cause BVTI to timely deliver)
certificates representing shares of Common Stock or BVTI Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

v. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which a Holder would otherwise be entitled to purchase upon
such exercise, the Company shall, at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or BVTI Exercise Price, as applicable, or round up to the
next whole share.

vi. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
and/or BVTI Warrant Shares shall be made without charge to the Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificates, all of which taxes and expenses shall be paid by the Company,
and such certificates shall be issued in the name of the Holder or in such name
or names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares and/or BVTI Warrant Shares are to be issued in a
name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.

vii. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

f) Call Provisions.

i. Warrant Shares. Subject to the provisions of Section 2(d)(i) and this
Section 2(f)(i), if (A) commencing on May 17, 2011, the VWAP of the Common Stock
for each of ten (10) consecutive Trading Days (such ten (10) consecutive Trading
Day period, the “Measurement Period”) equals or exceeds $2.25 (subject to
adjustment for forward and reverse stock splits, recapitalizations, stock
dividends and the like after the Initial Exercise Date), then the Company may,
within three (3) Trading Days of the end of such Measurement Period, call for
the cancellation of up to 50% of the Warrant Shares for which a Notice of
Exercise has not yet been delivered to the Company (such right, a “Call”) for
consideration equal to $.001 per Warrant Share, and (B) commencing on
November 17, 2011, the VWAP of the Common Stock on each Trading Day in a
Measurement Period equals or exceeds $2.625 (subject to adjustment for forward
and

 

11



--------------------------------------------------------------------------------

reverse stock splits, recapitalizations, stock dividends and the like after the
Initial Exercise Date), then the Company may, within three (3) Trading Days of
the end of such Measurement Period, call for the cancellation of up to all of
the remaining Warrant Shares for which a Notice of Exercise has not yet been
delivered to the Company (such right, also a “Call”) for consideration equal to
$.001 per Warrant Share. To exercise this right, the Company must deliver to the
Holder an irrevocable written notice (a “Call Notice”), indicating therein the
unexercised portion of this Warrant to which such Call Notice applies. If the
conditions set forth below for such Call are satisfied from the period from the
date of the Call Notice through and including the Call Date (as defined below),
then any portion of this Warrant subject to such Call Notice for which a Notice
of Exercise shall not have been received by the Company by the Call Date will be
cancelled at 6:30 p.m. (New York City time) on the fifth Trading Day after the
date the Call Notice is received by the Holder (such date and time, the “Call
Date”). Any unexercised portion of this Warrant to which the Call Notice does
not pertain will be unaffected by such Call Notice. In furtherance thereof, the
Company covenants and agrees that it will honor all Notices of Exercise with
respect to Warrant Shares subject to a Call Notice that are tendered through
6:30 p.m. (New York City time) on the Call Date. The parties agree that any
Notice of Exercise delivered following a Call Notice which calls less than all
the Warrant Shares shall first reduce to zero the number of Warrant Shares
subject to such Call Notice prior to reducing the remaining Warrant Shares
available for purchase under this Warrant. For example, if (A) this Warrant then
permits the Holder to acquire 100 Warrant Shares, (B) a Call Notice pertains to
75 Warrant Shares, and (C) prior to 6:30 p.m. (New York City time) on the Call
Date the Holder tenders a Notice of Exercise in respect of 50 Warrant Shares,
then (x) on the Call Date the right under this Warrant to acquire 25 Warrant
Shares will be automatically cancelled, (y) the Company, in the time and manner
required under this Warrant, will have issued and delivered to the Holder 50
Warrant Shares in respect of the exercises following receipt of the Call Notice,
and (z) the Holder may, until the Termination Date, exercise this Warrant for 25
Warrant Shares (subject to adjustment as herein provided and subject to
subsequent Call Notices). Subject to the provisions of this Section 2(f)(i), the
Company may deliver subsequent Call Notices for any portion of this Warrant for
which the Holder shall not have delivered a Notice of Exercise. Notwithstanding
anything to the contrary set forth in this Warrant, the Company may not deliver
a Call Notice or require the cancellation of this Warrant (and any such Call
Notice shall be void), unless (a) from the beginning of the Measurement Period
through the Call Date, (i) the Company shall have honored in accordance with the
terms of this Warrant all Notices of Exercise delivered by 6:30 p.m. (New York
City time) on the Call Date, (ii) the Common Stock shall be listed or quoted for
trading on the Trading Market and (iii) there is a sufficient number of
authorized shares of Common Stock for issuance of all Warrant

 

12



--------------------------------------------------------------------------------

Shares, (b) if the Warrant Shares are subject to a lock-up agreement that is
required by a placement agent, the Call occurs at least 90 days following the
expiration of such lock-up agreement, and (c) with respect to the Warrant Shares
that are subject to the Call, the issuance of such Warrant Shares upon exercise
of this Warrant by the Holder shall not cause a breach of Section 2(d)(i)
herein, provided that, solely for purpose of this clause (c) of this
Section 2(f)(i), the Beneficial Ownership Limitation shall be deemed to be
9.99%.

ii. BVTI Warrant Shares. Subject to the provisions of Section 2(d)(ii) and this
Section 2(f)(ii), if commencing on the Initial Exercise Date, (A) the BVTI VWAP
of the BVTI Common Stock on each Trading Day in a Measurement Period equals or
exceeds $2.25 (subject to adjustment for forward and reverse stock splits,
recapitalizations, stock dividends and the like after the Initial Exercise
Date), then the Company may, within three (3) Trading Days of the end of such
Measurement Period, call for the cancellation of up to 50% of the BVTI Warrant
Shares for which a Notice of Exercise has not yet been delivered to the Company
(such right, a “BVTI Call”) for consideration equal to $.01 per BVTI Warrant
Share, and (B) the BVTI VWAP of the BVTI Common Stock on each Trading Day in a
Measurement Period equals or exceeds $2.625 (subject to adjustment for forward
and reverse stock splits, recapitalizations, stock dividends and the like after
the Initial Exercise Date), then the Company may, within three (3) Trading Days
of the end of such Measurement Period, call for the cancellation of up to all of
the remaining BVTI Warrant Shares for which a Notice of Exercise has not yet
been delivered to the Company (such right, also a “BVTI Call”) for consideration
equal to $.01 per BVTI Warrant Share. To exercise this right, the Company must
deliver to the Holder an irrevocable written notice (a “BVTI Call Notice”),
indicating therein the unexercised portion of this Warrant to which such BVTI
Call Notice applies. If the conditions set forth below for such BVTI Call are
satisfied from the period from the date of the BVTI Call Notice through and
including the BVTI Call Date (as defined below), then any portion of this
Warrant subject to such BVTI Call Notice for which a Notice of Exercise shall
not have been received by the Company by the BVTI Call Date will be cancelled at
6:30 p.m. (New York City time) on the fifth Trading Day after the date the BVTI
Call Notice is received by the Holder (such date and time, the “BVTI Call
Date”). Any unexercised portion of this Warrant to which the BVTI Call Notice
does not pertain will be unaffected by such BVTI Call Notice. In furtherance
thereof, the Company covenants and agrees that it will honor all Notices of
Exercise with respect to BVTI Warrant Shares subject to a BVTI Call Notice that
are tendered through 6:30 p.m. (New York City time) on the BVTI Call Date. The
parties agree that any Notice of Exercise delivered following a BVTI Call Notice
which calls less than all the BVTI Warrant Shares shall first reduce to zero the
number of BVTI Warrant Shares subject to such BVTI Call Notice prior to reducing
the

 

13



--------------------------------------------------------------------------------

remaining BVTI Warrant Shares available for purchase under this Warrant. For
example, if (A) this Warrant then permits the Holder to acquire 100 BVTI Warrant
Shares, (B) a BVTI Call Notice pertains to 75 BVTI Warrant Shares, and (C) prior
to 6:30 p.m. (New York City time) on the BVTI Call Date the Holder tenders a
Notice of Exercise in respect of 50 BVTI Warrant Shares, then (x) on the BVTI
Call Date the right under this Warrant to acquire 25 BVTI Warrant Shares will be
automatically cancelled, (y) the Company, in the time and manner required under
this Warrant, will have issued and delivered to the Holder 50 BVTI Warrant
Shares in respect of the exercises following receipt of the BVTI Call Notice,
and (z) the Holder may, until the Termination Date, exercise this Warrant for 25
BVTI Warrant Shares (subject to adjustment as herein provided and subject to
subsequent BVTI Call Notices). Subject to the provisions of this
Section 2(f)(ii), the Company may deliver subsequent BVTI Call Notices for any
portion of this Warrant for which the Holder shall not have delivered a Notice
of Exercise. Notwithstanding anything to the contrary set forth in this Warrant,
the Company may not deliver a BVTI Call Notice or require the cancellation of
this Warrant (and any such BVTI Call Notice shall be void), unless (a) from the
beginning of the Measurement Period through the BVTI Call Date, (i) the Company
shall have honored in accordance with the terms of this Warrant all Notices of
Exercise delivered by 6:30 p.m. (New York City time) on the BVTI Call Date,
(ii) the BVTI Common Stock shall be listed or quoted for trading on the Trading
Market and (iii) there is a sufficient number of authorized shares of BVTI
Common Stock for issuance of all BVTI Warrant Shares, (b) if the BVTI Warrant
Shares are subject to a lock-up agreement that is required by a placement agent,
the BVTI Call occurs at least 90 days following the expiration of such lock-up
agreement, and (c) with respect to the BVTI Warrant Shares that are subject to
the BVTI Call, the issuance of such BVTI Warrant Shares upon exercise of this
Warrant by the Holder shall not cause a breach of Section 2(d)(ii) herein,
provided that, solely for purpose of this clause (c) of this Section 2(f)(ii),
the BVTI Beneficial Ownership Limitation shall be deemed to be 9.99%.

Section 3. Certain Adjustments.

a) Stock Dividends and Splits.

i. If the Company, at any time while this Warrant is outstanding: (i) pays a
stock dividend or otherwise makes a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by

 

14



--------------------------------------------------------------------------------

reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a)(i) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

ii. If BVTI, at any time while this Warrant is outstanding: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of BVTI
Common Stock or any other equity or equity equivalent securities payable in
shares of BVTI Common Stock (which, for avoidance of doubt, shall not include
any shares of BVTI Common Stock issued by the Company upon exercise of this
Warrant), (ii) subdivides outstanding shares of BVTI Common Stock into a larger
number of shares, (iii) combines (including by way of reverse stock split)
outstanding shares of BVTI Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of BVTI Common Stock any shares of
capital stock of BVTI, then in each case the BVTI Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
BVTI Common Stock (excluding treasury shares, if any) outstanding immediately
before such event and of which the denominator shall be the number of shares of
BVTI Common Stock outstanding immediately after such event and the number of
BVTI Warrant Shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate BVTI Exercise Price of this
Warrant shall remain unchanged. Any adjustment made pursuant to this
Section 3(a)(ii) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

b) [RESERVED]

c) Subsequent Rights Offerings.

i. If the Company, at any time while this Warrant is outstanding, shall issue
rights, options or warrants to all holders of Common Stock (and not to Holders
of the Warrants) entitling them to subscribe for or purchase shares of Common
Stock at a price per share less

 

15



--------------------------------------------------------------------------------

than the VWAP at the record date mentioned below, then, the Exercise Price shall
be multiplied by a fraction, of which the denominator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights or
warrants plus the number of shares which the aggregate offering price of the
total number of shares so offered (assuming receipt by the Company in full of
all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP. Such adjustment shall be made whenever such rights
or warrants are issued, and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such rights,
options or warrants.

ii. If BVTI, at any time while this Warrant is outstanding, shall issue rights,
options or warrants to all holders of BVTI Common Stock (and not to Holders of
the Warrants) entitling them to subscribe for or purchase shares of BVTI Common
Stock at a price per share less than the BVTI VWAP at the record date mentioned
below, then, the BVTI Exercise Price shall be multiplied by a fraction, of which
the denominator shall be the number of shares of the BVTI Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of BVTI Common Stock offered for subscription or purchase,
and of which the numerator shall be the number of shares of the BVTI Common
Stock outstanding on the date of issuance of such rights or warrants plus the
number of shares which the aggregate offering price of the total number of
shares so offered (assuming receipt by BVTI in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such BVTI
VWAP. Such adjustment shall be made whenever such rights or warrants are issued,
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants.

d) Pro Rata Distributions.

i. If the Company, at any time while this Warrant is outstanding, shall
distribute to all holders of Common Stock (and not to Holders of the Warrants)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security, then in each such
case the Exercise Price shall be adjusted by multiplying the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or

 

16



--------------------------------------------------------------------------------

evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors of the Company in good
faith. In either case the adjustments shall be described in a statement provided
to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.

ii. If BVTI, at any time while this Warrant is outstanding, shall distribute to
all holders of BVTI Common Stock (and not to Holders of the Warrants) evidences
of its indebtedness or assets (including cash and cash dividends) or rights or
warrants to subscribe for or purchase any security, then in each such case the
BVTI Exercise Price shall be adjusted by multiplying the BVTI Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the BVTI VWAP determined as of the record date mentioned
above, and of which the numerator shall be such BVTI VWAP on such record date
less the then per share fair market value at such record date of the portion of
such assets or evidence of indebtedness so distributed applicable to one
outstanding share of the BVTI Common Stock as determined by the Board of
Directors of BVTI in good faith. In either case the adjustments shall be
described in a statement provided to the Holder of the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to one share of BVTI Common Stock. Such adjustment shall be made whenever any
such distribution is made and shall become effective immediately after the
record date mentioned above.

e) Fundamental Transaction.

i. If, at any time while this Warrant is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (each, a “Fundamental Transaction”), then, upon any subsequent exercise
of this Warrant, the Holder shall have the right to receive, for each Warrant
Share that would have been issuable upon such exercise immediately prior to the
occurrence of such Fundamental Transaction, at the option of the Holder
exercisable at any time concurrently with or within 30 days after the
consummation of the Fundamental Transaction,

 

17



--------------------------------------------------------------------------------

(a) upon exercise of this Warrant, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event or (b) if the Company is acquired in (i) an all cash transaction, (ii) a
“Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act, or
(iii) a Fundamental Transaction involving a person or entity not traded on a
national securities exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market or the NASDAQ Capital Market, cash equal to the value of this Warrant as
determined in accordance with the Black Scholes Value. For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
consistent with the foregoing provisions and evidencing the Holder’s right to
exercise such warrant into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 3(e)(i) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

ii. If, at any time while this Warrant is outstanding, (A) BVTI effects any
merger or consolidation of BVTI with or into another Person, (B) BVTI effects
any sale of all or substantially all of its assets in one or a series of related
transactions, (C) any tender offer or exchange offer (whether by BVTI or another
Person) is completed pursuant to which holders of BVTI Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) BVTI effects any reclassification of the BVTI Common Stock or
any compulsory share exchange pursuant to which the BVTI Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each, a “BVTI Fundamental Transaction”), then, upon any subsequent exercise of
this Warrant, the Holder shall have the right to receive, subject to this

 

18



--------------------------------------------------------------------------------

Section 3(e)(ii), for each BVTI Warrant Share that would have been issuable upon
such exercise immediately prior to the occurrence of such BVTI Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such BVTI Fundamental
Transaction if it had been, immediately prior to such BVTI Fundamental
Transaction, the holder of one share of BVTI Common Stock (the “BVTI Alternate
Consideration”). The Company shall provide the Holder with written notice of a
BVTI Fundamental Transaction (and BVTI Alternate Consideration in connection
therewith) (a “BVTI Fundamental Transaction Notice”) within one (1) Trading Day
that it is notified by BVTI of such transaction. A Holder that wishes to receive
the BVTI Alternate Consideration upon a subsequent exercise of this Warrant must
notify the Company within ten (10) Trading Days of its receipt of the BVTI
Fundamental Transaction Notice. If a Holder does not notify the Company within
ten (10) Trading Days of its receipt of a BVTI Fundamental Transaction Notice
that it wishes to receive the BVTI Alternate Consideration in connection with
such transaction upon a subsequent exercise of this Warrant, such Holder shall
not be entitled to receive such BVTI Alternate Consideration upon such
subsequent exercise. For purposes of any such conversion or exchange, the
determination of the BVTI Exercise Price shall be appropriately adjusted to
apply to such BVTI Alternate Consideration based on the amount of BVTI Alternate
Consideration issuable in respect of one share of BVTI Common Stock in such BVTI
Fundamental Transaction, and the Company shall apportion the BVTI Exercise Price
among the BVTI Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the BVTI Alternate Consideration.
If holders of BVTI Common Stock are given any choice as to the securities, cash
or property to be received in a BVTI Fundamental Transaction, then the Holder
shall be given the same choice as to the BVTI Alternate Consideration it
receives upon any exercise of this Warrant following such BVTI Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to BVTI, the Company or the surviving entity in such BVTI Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into BVTI Alternate Consideration. The terms of any agreement pursuant to which
a BVTI Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 3(e)(ii) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a BVTI Fundamental Transaction.

f) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock or BVTI Common Stock
deemed to be issued and outstanding as of a given date shall be

 

19



--------------------------------------------------------------------------------

the sum of the number of shares of Common Stock or BVTI Common Stock (excluding
treasury shares, if any) issued and outstanding.

g) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

h) Notice to Holder.

i. Adjustment to Exercise Price. Whenever the Exercise Price or BVTI Exercise
Price is adjusted pursuant to any provision of this Section 3, the Company shall
promptly mail to the Holder a notice setting forth the Exercise Price or BVTI
Exercise Price, as applicable, after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. If the Company enters into a
Variable Rate Transaction, the Company shall be deemed to have issued Common
Stock or Common Stock Equivalents at the lowest possible conversion or exercise
price at which such securities may be converted or exercised in such Variable
Rate Transaction.

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register (as defined below) of the Company, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash

 

20



--------------------------------------------------------------------------------

or other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to exercise this Warrant during the 20 day period commencing on the
date of such notice to the effective date of the event triggering such notice.
In addition, if any of the foregoing events shall occur with respect to BVTI,
the Company shall cause BVTI to provide the Holder with written notice in the
same manner as described above.

Section 4. Transfer of Warrant.

a) Transferability. This Warrant and the Warrant Shares and the BVTI Warrant
Shares may be transferred, sold or resold by the Holder or any holders thereof
without registration or restriction; provided that the transfer, sale or resale
of this Warrant and the Warrant Shares and the BVTI Warrant Shares by any
recipient thereof would not be exempted under Section 1145 of the Bankruptcy
Code if such recipient is deemed to be an underwriter. This Warrant and all
rights hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. This
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares and/or BVTI Warrant Shares without having a new Warrant
issued.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares and/or BVTI Warrant Shares issuable
pursuant thereto.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any

 

21



--------------------------------------------------------------------------------

exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.

Section 5. Miscellaneous.

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company or
BVTI prior to the exercise hereof as set forth in Section 2(e)(i).

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares and/or BVTI Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

i. The Company covenants that, during the period this Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, Liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue). The
Company hereby represents that it is the owner of all of the BVTI Warrant
Shares, free and clear of any Liens, and upon exercise in accordance with this
Warrant, the Company will transfer to the Holder good and marketable title to
such BVTI Warrant Shares, free from all taxes, Liens and

 

22



--------------------------------------------------------------------------------

charges created by the Company or BVTI in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously with such
issue).

ii. Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
articles of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (A) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (B) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (C) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be
necessary to enable the Company to perform its obligations under this Warrant.

iii. Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Warrant (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper, or that such court is an
inconvenient venue for such proceeding.

f) [RESERVED]

 

23



--------------------------------------------------------------------------------

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (i) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (iii) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares and/or BVTI Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
purchase price of any Common Stock and/or BVTI Common Stock or as a stockholder
of the Company or BVTI, whether such liability is asserted by the Company or
BVTI or by creditors of the Company or BVTI.

j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for the benefit of all holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares and/or BVTI Warrant
Shares.

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived only with the written consent of the Company and the Holder.

 

24



--------------------------------------------------------------------------------

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Page Follows)

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the 17th day of November, 2010.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:       Name:   Samuel S. Duffey   Title:  
President

 

26



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO:

ACCENTIA BIOPHARMACEUTICALS, INC.

(1) The undersigned hereby elects to purchase ________ Warrant Shares and/or
________ BVTI Warrant Shares of the Company pursuant to the terms of the
attached Warrant (only if exercised in full), and tenders herewith payment of
the Exercise Price and/or BVTI Exercise Price in full, together with all
applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

 

  ¨

in lawful money of the United States; or

 

  ¨

[RESERVED].

(3) Please issue a certificate or certificates representing said Warrant Shares
and/or BVTI Warrant Shares in the name of the undersigned or in such other name
as is specified below:

________________________________

The Warrant Shares and/or BVTI Warrant Shares shall be delivered to the
following DWAC Account Number or by physical delivery of a certificate to:

________________________________

________________________________

________________________________

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:
________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

FOR VALUE RECEIVED, [            ] all of or [            ] Warrant Shares
and/or [            ] all of or [            ] BVTI Warrant Shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

_______________________________________________ whose address is

_______________________________________________________________.

_______________________________________________________________

Dated: ______________, _______

Holder’s Signature: _____________________________

Holder’s Address:   _____________________________

    _____________________________

Signature Guaranteed: ___________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 